IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-60300
                        Conference Calendar



WILLIAM E. ANDERSON,

                                         Plaintiff-Appellant,

versus

JAMES V. ANDERSON, SUPERINTENDENT, MISSISSIPPI
STATE PENITENTIARY; WACKENHUT PRISON CORPORATION;
MADISON COUNTY, MISSISSIPPI; CITY OF CANTON,
MISSISSIPPI, STANLEY RUSSELL, Doctor in Psychiatric
Unit at Parchman, JUAN SANTOS, DR., Medical Doctor
at Parchman, STEVE PUCKETT, Former Superintendent.
Mississippi State Penitentiary; EMMITT SPARKMAN,
Superintendent - Wackenhut; CARL BANKS, Board of
Supervisors Chairman - Madison County, Mississippi;
ALICE SCOTT, Mayor - City of Canton, Mississippi,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:99-CV-28-D-B
                       --------------------
                         October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     William E. Anderson, Mississippi prisoner # 13682, appeals

following the district court’s denial of Anderson’s motion for

relief from judgment.   Anderson’s 42 U.S.C. § 1983 complaint was

ordered closed by the magistrate judge because Anderson had not


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60300
                                -2-

exhausted his administrative remedies as required under 42 U.S.C.

§ 1997e(a).   Anderson argues, as he did in his motion for relief

from judgment, that he has exhausted his administrative remedies

and that his § 1983 complaint should not have been dismissed for

failure to exhaust.

     We review the denial of a motion for relief from judgment

for an abuse of discretion.     See Travelers Ins. Co. v. Liljeberg

Enter., Inc., 38 F.3d 1404, 1408 (5th Cir. 1994).    Anderson did

not exhaust his administrative remedies until after he filed his

§ 1983 complaint.   The district court’s denial of Anderson’s

motion for relief from judgment was not an abuse of discretion.

See Underwood v. Wilson, 151 F.3d 292, 296 (5th Cir. 1998), cert.

denied, 526 U.S. 1133 (1999).

     AFFIRMED.